Citation Nr: 0605089	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & M. V. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO)

This case has previously come before the Board.  In January 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in correspondence received in February 
2006, the veteran raised the issue of service connection for 
tinnitus.  This issue is referred to the AOJ.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in March 2004.  A transcript 
of the hearing has been associated with the claims folder.

This case has been advanced on the Board's docket.  


FINDING OF FACT

A bilateral hearing loss was not manifest in service or 
within one year of separation from service, and is not 
attributable to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, and organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in January 2004  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the January 
2004 notice, the November  2005 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

The issue before the Board is whether the veteran has a 
bilateral hearing loss disability due to disease or injury 
during service or whether an organic disease of the nervous 
system was manifested within one year of separation.  It is 
not necessary that the veteran have a hearing loss disability 
during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  It is necessary, however, to establish a nexus 
between current disability and service.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).  In this case, there is no 
evidence of hearing loss disability during service or an 
organic disease of the nervous system, either during service 
or within one year of separation.  

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  A service record, dated in 
October 1944, reflects the veteran was treated for otitis 
externa during service.  In April 2003, the service 
department certified that the veteran was treated for right 
face jungle rot and a right ear infection between March 1945 
and June 1945.  The report of separation, dated in March 
1946, shows the ears were normal.  

The issue as to whether the veteran's hearing loss disability 
is related to service requires competent evidence.  The 
veteran is competent to report his symptoms; however, he is 
not a medical professional and his statements do not 
constitute competent medical evidence in regard to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
a hearing loss disability is not related to service.  While 
there is a March 2004 VA opinion to the effect that it was 
least as likely as not that the veteran's hearing loss 
disability was related to service, the opinion is conclusory.  
The Court has established that a mere statement of opinion, 
with out more, does not provide opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  The Board notes that while a history of 
ear infections during service was noted, the examiner did not 
relate a hearing loss disability to the in-service ear 
infections, or any other event of service.  No reasons and 
bases for the opinion were provided.  The Board finds the 
more probative evidence is the opinion of the September 2005 
VA examiner.  That examiner reviewed the claims file, and 
provided a complete rationale for the opinion.  The examiner 
noted that because right and left ear hearing loss were 
equal, it cast doubt on a finding that a right ear hearing 
loss disability was due to the in service infection.  The 
examiner unequivocally stated that the left ear hearing loss 
disability was not related to service, noting that it would 
be mere speculation to relate right ear hearing loss to 
service.  

In summary, at separation in 1946 the ears were normal and 
acuity was 15/15 in each ear.  The initial evidence of a 
hearing loss disability is in 2004, many years after service.  
The September 2005 VA examiner stated that it is not likely 
that a bilateral hearing loss was related to service..  

Based upon the evidence of record, it must be concluded that 
the in-service ear infections were acute and transitory, and 
not indicative of a chronic ear process that produced 
subsequent disability.  Rather, the probative evidence 
establishes that the post service development of bilateral 
hearing loss disability has no nexus to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

The record establishes that medical articles/extracts were 
submitted.  However, the information is general in nature and 
less probative than the reasoned opinion presented in this 
case.






ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


